ULURU NEWS Contact: Company Kerry P. Gray President & CEO Terry K. Wallberg Vice President & CFO (214) 905-5145 ULURU INC. REPORTS FIRST QUARTER 2 Addison, Texas, May 16, 2013; ULURU Inc. (OTCQB: ULUR) today announced its financial results for the first quarter ended March 31, 2013 and provided a review of its operating activities. Based on the first quarter activities, the Company is confirming the previously communicated outlook for 2013: ¬ Launching Altrazeal® onto 15 international markets; ¬ Expanding the network of distribution partners to cover all major markets excluding Japan; and ¬ Positioning Altrazeal® to be marketed in approximately 50 markets by the end of 2014. Commenting on the business activities, Kerry P. Gray, President and CEO, stated, “Great progress has been made to accelerate the introduction of Altrazeal®onto the international markets. Orders in hand and orders anticipated to be received prior to the end of June 2013 indicate that Altrazeal® could be marketed in 10 international markets prior to the end of September 2013. There is now significant momentum building throughout Europe which is being driven by the clinical and economic attributes of Altrazeal®. We believe there will be a further acceleration in commercialization activities as Altrazeal® gains addition exposure at upcoming European wound management meetings. With the projected product launches over the upcoming six months we believe that the Company is well positioned for significant revenue growth”. For the first quarter of 2013, the Company reported a net loss of $657,000, or $0.06 per share, compared with a net loss of $843,000, or $0.11 per share, for the same period last year. Operating Results Revenues Revenues for the first quarter of 2013 were $102,000, as compared to $60,000 for the first quarter of 2012.The increase of $42,000 in revenues is primarily attributable to an increase of $55,000 in Altrazeal® product sales.These revenue increases were partially offset by a decrease of $16,000 in royalties related to the domestic sale of Aphthasol®. Cost of Goods Sold Cost of goods sold for the first quarter of 2013 was $41,000, as compared to $17,000 for the first quarter of 2012 as a result of sales volume. Research and Development Research and development expenses for the first quarter of 2013 were $165,000, including $1,000 in share-based compensation, as compared to $193,000, which included $8,000 in share-based compensation, for the first quarter of 2012.The decrease of $28,000 in research and development expenses was primarily due to a $61,000 decrease in scientific compensation principally due to a lower head count, a decrease of $20,000 in clinical study costs, and a $6,000 decrease in regulatory costs.These expense decreases were partially offset by an increase of $59,000 in direct research costs related to Altrazeal®. Selling, General and Administrative Selling, general and administrative expenses for the first quarter of 2013 were $261,000, including $9,000 in share-based compensation, as compared to $476,000, which included $17,000 in share-based compensation, for the first quarter of 2012. The decrease of approximately $215,000 in selling, general and administrative expenses was primarily due to a $111,000 decrease in sales & marketing costs due to our revised sales and marketing plan, a $28,000 decrease in bad debt expenses, a $21,000 decrease in insurance costs, a $21,000 decrease in investor relations consulting and a $19,000 decrease in consulting costs related to XBRL reporting. Other income and Other expenses Interest expense for the first quarter of 2013 was $132,000 as compared to $25,000 for the first quarter of 2012.The increase of approximately $107,000 is primarily attributable to costs associated with our convertible debt and interest costs related to regulatory fees. Mr. Gray continued, “Revenue was in line with our 2013 financial plan. Continued expense reductions resulted in our net loss being below both the projected level and 2012. With our revised expense base, modest increases in revenue will enable the Company to achieve profitability”. About ULURU Inc.: ULURU Inc. is a specialty pharmaceutical company focused on the development of a portfolio of wound management and oral care products to provide patients and consumers improved clinical outcomes through controlled delivery utilizing its innovative Nanoflex® Aggregate technology and OraDisc™ transmucosal delivery system. For further information about ULURU Inc., please visit our website at www.uluruinc.com.For further information about Altrazeal®, please visit our website at www.altrazeal.com. This press release contains certain statements that are forward-looking within the meaning of Section 27a of the Securities Act of 1933, as amended, including but not limited to statements made relating to future financial performance of ULURU Inc. (the "Company"), the advancement of licensing discussions for additional markets, the anticipated launch of Altrazeal® in various markets and countries, the completion of strategic alliances, the anticipated escalation of revenues in 2013, and the acceptance of Altrazeal® by medical practitioners.When used in this press release, the words “believe,” "expect" and "anticipate" and similar expressions may be indicative of forward-looking statements including without limitation statements relating to the regulatory results for our products.These statements by their nature involve substantial risks and uncertainties, certain of which are beyond the Company's control. Any forward-looking statement speaks only as of the date on which such statement is made, and the Company undertakes no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of an unanticipated event. Further, management cannot assess the impact of each such factor on the business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements.These statements are subject to numerous risks and uncertainties, including but not limited to the risk factors detailed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012 and other reports filed by us with the Securities and Exchange Commission. ULURU Inc. SUMMARY OF RESULTS STATEMENTS OF OPERATIONS DATA Three Months Ended March 31, Revenues License fees $ $ Royalty income Product sales, net Total Revenues Costs and Expenses Cost of goods sold Research and development Selling, general and administrative Amortization of intangible assets Depreciation Total Costs and Expenses Operating (Loss) ) ) Other Income (Expense) Interest and miscellaneous income Interest expense ) ) Equity in earnings (loss) of unconsolidated subsidiary (Loss) Before Income Taxes ) ) Income taxes Net (Loss) $ ) $ ) Less preferred stock dividends ) ) Net (Loss) Allocable to Common Stockholders $ ) $ ) Basic and diluted net (loss) per common share $ ) $ ) Weighted average number of common shares outstanding ULURU Inc. SELECTED CONDENSED CONSOLIDATED BALANCE SHEET DATA March 31, 2013 December 31, 2012 (Unaudited) (Audited) Cash and cash equivalents $ $ Current assets Property and equipment, net Other assets Total assets Current liabilities Long term liabilities – convertible notes payable Long term liabilities – deferred revenue Total liabilities Total stockholders’ equity
